Citation Nr: 0308437	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1964.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2000 and 
October 2000 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
2001, the Board, noting that service connection had been 
previously denied by VA prior to the current adjudication, 
found that the veteran's claim for service connection for an 
acquired psychiatric disorder had been reopened, and 
accordingly remanded the case for additional development of 
the record.  The case is again before the Board for appellate 
review, and is characterized as indicated on the first page 
of this decision.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO in Columbia.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, characterized as an 
anxiety disorder, was manifested prior to service, and did 
not increase in severity during service.

2.  PTSD is not currently shown.


CONCLUSIONS OF LAW

1.  An acquired psychiatric was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

2.  PTSD was not incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
various supplemental statements of the case issued in the 
development of this appeal.  In addition, the RO, in August 
2001, advised him that he was to notify VA of any evidence he 
wanted VA to consider, the information he needed to furnish 
so that VA could seek those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issues before the 
Board at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

a.  Service Connection for an Acquired Psychiatric Disorder

The report of a pre-induction medical examination, dated in 
November 1961, shows that the veteran's psychiatric status 
was clinically evaluated as normal, and does not indicate the 
presence of mental problems at any time.  Likewise, the 
report of the entrance examination conducted in August 1963 
does not indicate the presence at that time of mental 
problems, or history thereof; it shows that the veteran's 
psychiatric status was again clinically evaluated as normal.  
A report of medical history prepared at that time shows that 
the veteran denied having, or ever having had, nervous 
trouble of any sort.

Service medical records dated in April 1964 show that the 
veteran was accorded treatment for anxiety reaction.  A 
narrative summary of his hospitalization notes that, for 
three years prior to entering service, "he had been under 
medical treatment for "nerves.'"  The summary indicates a 
diagnosis of chronic anxiety reaction, not incurred in the 
line of duty, and existing prior to service.  A report of 
psychiatric evaluation, dated in May 1964 and performed 
pursuant to Medical Board proceedings, similarly notes, as 
pertinent history, that the veteran "began 'having trouble 
with his nerves' in 1962.  At that time he noted the onset of 
symptoms of general nervousness, difficulty in sleeping, 
tenseness, lack of appetite, dizziness and mild headaches....He 
went to a civilian doctor who treated him with medication 
which was successful and effective in controlling his 
symptoms."  The evaluation report includes findings "[t]hat 
the nature of this soldier reveals a basic character behavior 
disorder of lifelong duration...."

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  38 C.F.R. § 3.304(b) (2002).  This "presumption of 
soundness," however, is rebuttable, in that the regulation 
also provides an exception as to where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  In the instant case, while 
the reports of the service entrance and pre-induction 
examinations do not show that a mental or nervous disorder 
was identified, clinical records compiled during service, 
apparently premised on the history furnished by the veteran, 
clearly and unmistakably demonstrate that such a disorder had 
in fact existed prior to service, as determined on medical 
review.  In addition, the report of a VA examination 
conducted in November 2001, which encompassed review of the 
veteran's medical records, shows that the examiner 
specifically concluded that "[r]eview of the veteran's 
claims file indicates that early in the course of his 
illness, a psychiatrist identified characteristics in his 
functioning that predisposed him to an anxiety disorder.  
Given this, in conjunction with his continued history of 
anxiety, the type of anxiety disorder and the precipitating 
factor identified by the veteran, it can be concluded with a 
reasonable degree of certainty that [the veteran's] anxiety 
disorder was not caused by experiences in the army."  The 
presumption of soundness is, accordingly, clearly and 
unmistakably rebutted by the medical evidence.

The question that accordingly must be resolved is whether the 
nervous disorder that had been manifested prior to the 
veteran's entry into active service increased in severity 
during that service.  This question must be answered in the 
negative.  As indicated above, his inservice mental status, 
as reviewed on both hospitalization summary, and examination 
in conjunction with a Medical Board, show that the veteran's 
inservice problems were not deemed to have been incurred in 
the line of duty.  Neither of these reports, nor any other 
inservice medical record, shows that his inservice problems 
represented an increase in symptoms.  Likewise, the post-
service medical evidence is devoid of findings indicating 
either that his pre-service nervous disorder increased in 
severity during service, or that the severity of his current 
mental problems was related to that service.  To the 
contrary, that position was expressly rejected by the VA 
examiner in November 2001, who found that, "while the 
veteran did have a panic episode while in the service, it can 
be concluded with a reasonable degree of certainty that this 
experience did not result in an increase in the severity of 
his illness or an increase in the level of disability 
associated with his anxiety disorder."  

In brief, the preponderance of the evidence demonstrates that 
a nervous disorder had been manifested prior to service, and 
did not increase in severity during that service.  The 
veteran's claim for service connection for an acquired 
psychiatric disorder, accordingly, fails.

b.  Service Connection for PTSD

The veteran is also seeking service connection for PTSD, 
which must be considered as a separate and distinct 
psychiatric disorder, in that it is not shown to have pre-
existed his service; see also 38 C.F.R. § 3.304(f) (2002), 
with regard to the specific evidentiary criteria for the 
award of service connection for that disorder.

While the report of mental health hospitalization dated in 
April 1992 indicates a discharge diagnosis of PTSD, it is 
uncontroverted that the most recent medical evidence clearly 
refutes the idea that any such disorder is present.  The 
report of the November 2001 VA examination specifically 
addressed the question of whether PTSD was manifested, with 
the examiner concluding that the veteran did not have PTSD.  

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

Inasmuch as PTSD is not currently shown, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for that disorder.  
That claim, accordingly, also fails.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  Service connection for PTSD is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

